Deemer, J.
I. Tor a reversal of the judgment, defendant relies upon the insufficiency of the evidence, and also upon a ruling of the trial court admitting testimony of complaints made by the child immediately after the offense is said to have been committed.
As to the first point it is 'contended that there was not sufficient evidence of penetration. We have carefully gone over the record, and find ample evidence from which the jury *610may have found this element of the crime established. The shocking'details of the affair may well be omitted. It is quite enough to say that there is nothing in appellant’s contention. That there was a rupture of the hymen is established beyond all controversy, and there is ample testimony to show that it was brought about in the manner charged.
i. rape: comSfsame:roo£ II. The father and mother of the prosecuting witness were each allowed to testify to certain statements made by her almost immediately after the assault upon her. To the father she said that defendant “ threw her down, and raised her clothing.” To the mother she said that defendant “ threw her down, unbuttoned her ^panties, and hurt her.” That voluntary complaints made by a prosecuting witness are admissible in such cases is hornbook law. Appellant contends, however, that the testimony quoted was something more than a complaint, that it was a narrative of what occurred, rather than a complaint. Under our rule the testimony was admissible. In this state it is proper to show complaints made by the prosecuting witness as to who her assailant was, and as to what he did to her. State v. Hutchinson, 95 Iowa, 566, and cases cited. Of course, it is not proper to show all the details of the complaint, unless they may be said to be part of the res gestae. But it is proper to show that she named the party, and enough of her complaint may be detailed to show of what act of the defendant she complained; that is to say, that what he did was criminal. Where the prosecutrix is a very young child, as in this case, the rule is not applied with the same strictness, as where she is an adult, or has reached such an age as to have an understanding of such matters. People v. Gage, 62 Mich. 271 (28 N. W. 835, 4 Am. St. Rep. 854) ; State v. Peterson, 110 Iowa, 647; People v. Marrs, 125 Mich. 376 (84 N. W. 284) ; Hannon v. State; 70 Wis. 448 (36 N. W. 1) ; Bannen v. State, 115 Wis. 317 (91 N. W. 107). There was no error in the admission of the testimony complained of.
*6112. Sentence III. Defendant was sentenced to life imprisonment, and it is contended that the judgment is excessive. The offense is a serious one, and if there may be a case where such a sentence is proper this is one. The trial court is of necessity vested with a large discretion in such matters, and with its judgment in this case we are not disposed to interfere. '
The judgment is affirmed.